Citation Nr: 1812011	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-02 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for muscle pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a disability manifested with loss of concentration, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to January 1975 and from January 1991 to April 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from March 2010 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for a Board hearing in September 2015 but did not appear for the hearing and did not contact the VA to offer good cause for his failure to appear or to request that the hearing be rescheduled.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

This matter was previously before the Board in August 2016 and was remanded for additional development.

The issue of entitlement to service connection for a disability manifested with loss of concentration, to include as due to an undiagnosed illness, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War. 

2.  The Veteran's joint pain and muscle pain are attributable to his rheumatoid arthritis, which did not have its onset in service and is not related to his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for joint pain, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1117, 5107 (2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2017).

2.  The criteria for service connection for muscle pain, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1117, 5107 (2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service Connection

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Generally, in order to establish service connection there must be medical evidence or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

For those conditions explicitly recognized as "chronic" under 38 C.F.R. § 3.309 (a), the provisions of 38 C.F.R. § 3.303 (b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Additionally, service connection for certain chronic disorders, including arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge will still be service-connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

In addition to the methods outlined above, service connection may be established for a disability due to undiagnosed illness of a veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  In order to establish service connection on that basis, there must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.

The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more post-service, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C. § 1117; 38 C.F.R. 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) IBS; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117 (d) warrants a presumption of service-connection.  38 C.F.R. § 3.317 (a)(2)(i).  For purposes of this section, the term 'medically unexplained chronic multisymptom illness' means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 

Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304 (b).

Cases in which the preexisting condition is noted upon entry into service, and cases in which the preexistence of the condition must otherwise be established, are to be distinguished.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345(Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C. § 1111; 38 C.F.R. § 3.304 (b) (presumption of sound condition). 

In a case where there is no preexisting condition noted upon entry into service, the veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that the condition preexisted service and was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1111. 

Joint Pain and Muscle Pain

The Veteran asserts that he "had a little bit of arthritis" prior to his deployment in 1991, but it was after he returned from that deployment that his condition worsened.  At his March 2010 VA examination, the Veteran reported he was diagnosed with rheumatoid arthritis in the early 1990s.  

The Board finds that the Veteran does not have a qualifying chronic disability, including resulting from an undiagnosed illness or chronic multisymptom illness such that service connection may be presumed under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317.  In this case, the Veteran's condition has been diagnosed as rheumatoid arthritis; therefore, there is no undiagnosed condition that warrants presumptive service connection analysis under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317, which provides compensation for qualifying chronic disability of undiagnosed illness or medically unexplained chronic multisymptom illnesses.  

The Board also finds that the evidence does not support that the Veteran's rheumatoid arthritis is related to his first period of service.  The Veteran does not allege, and the service treatment records (STRs) do not show; in-service complaints, treatment, or a diagnosis of rheumatoid arthritis.  The December 1974 separation examination report shows that the Veteran denied ever having arthritis, rheumatism, or bursitis.  Further, September 1975, September 1977, November 1979, November 1980, October 1981 and October 1985 reserve treatment records show that the Veteran denied ever having arthritis, rheumatism, or bursitis.  

The March 2010 examination did not provide an opinion as to the relationship, if any, to the Veteran's first period of service.  Pursuant to the August 2016 Board remand, the Veteran was afforded a VA examination in November 2016.  The examiner noted joint pain secondary to rheumatoid arthritis.  The examiner opined that his rheumatoid arthritis is not caused by service.  He noted that this condition was diagnosed in 1985, after symptomatology for 6 months prior to diagnosis, which is well past the presumptive period from discharge for a chronic disability.  

The Board finds that there is clear and unmistakable (obvious or manifest) evidence that demonstrates that the Veteran had rheumatoid arthritis that existed prior to his second period of service and was not aggravated during that period of service.  The November 2016 examiner opined that there is no objective evidence documenting that rheumatoid arthritis was aggravated, in any measurable way, beyond its natural progression, by his 4 month activation period in 1991.

Great probative value is assigned to the November 2016 examiner's opinion, because he thoroughly considered the Veteran's relevant medical history.  While the Veteran is competent to relate lay observable symptoms, such as joint pain and muscle pain, he is not competent to establish causal relationship between his current rheumatoid arthritis and service, as to do so requires some level of medical expertise.

Treatment records subsequent to the first period of service do not reflect ongoing treatment or symptomatology of rheumatoid arthritis since the first period of service.  Instead, the treatment records document that rheumatoid arthritis was diagnosed in 1985, which is approximately 10 years after separation from the first period of service and well past the presumptive period for service connection.  Further, there is no indication that rheumatoid arthritis manifested within the first post service year or during service to a sufficient degree to identify the disease entity, nor is there any competent and credible evidence of an in-service manifestation of rheumatoid arthritis to allow for service connection based on continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Instead, rheumatoid arthritis did not manifest until 10 years after the first period of service.  Therefore, presumptive service connection and service connection based on continuity of symptomatology are not applicable to this Veteran's case regarding the first period of service.

Regarding whether rheumatoid arthritis, which preexisted the second period of service, was aggravated by service, the November 2016 examiner's opinion is the only competent opinion of record which establishes that the preexisting rheumatoid arthritis was not aggravated by service.  The Veteran has not provided any competent medical evidence to rebut this opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  The Board finds that this undisputed opinion constitutes clear and unmistakable evidence that there was no aggravation of the Veteran's preexisting rheumatoid arthritis during his second period of service.  

As the preponderance of the evidence is against the claim under the applicable theories of service connection, the benefit of the doubt standard of proof does not apply, and service connection is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for joint pain is denied.

Service connection for muscle pain is denied.


REMAND

The Veteran has claimed he has a disability manifested by loss of concentration, to include as a result of an undiagnosed illness.

Pursuant to the August 2016 Board remand, the Veteran was afforded a VA examination in November 2016.  The examiner, a clinical psychologist, noted that the Veteran did not have and never was diagnosed with a mental disorder.  The examiner stated that results of brief neuropsychological tests indicate overall normal cognitive status with significant weaknesses on tests of immediate and working verbal memory.  The examiner indicated that it is unclear the reason for his weakness/mild impairment in verbal processing/attention but that it may be related to his tinnitus and/or sleep apnea.  The examiner stated that the etiology should be determined by a physician.

The Board finds that further development is needed.  The 2016 examiner asserted that the Veteran has never been diagnosed with a mental disorder, however, a January 2009 private treatment record shows a diagnosis of anxiety disorder and a December 2009 private treatment record indicates that recent psychiatric issues were resolved with Trazodone and Celexa.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate or incomplete factual premise is not probative).  Thus, a clarifying addendum is needed from this examiner.

Further, the examiner indicated that it is unclear the reason for his weakness/mild impairment in verbal processing/attention and that the etiology should be determined by a physician.  Therefore, the claim is remanded to obtain a supplemental opinion with supporting rationale from a physician.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion from the November 2016 VA examiner to address the claim for service connection for loss of concentration.  The entire claims file, including a copy of this remand, must be made available to the examiner.  No examination of the Veteran is necessary, unless the examiner determines otherwise.  The examiner should address the following:

(a)  The examiner is to identify all psychiatric disorders found present in the record, even if currently resolved.  In addressing this question, the examiner must address the January 2009 private treatment record showing a diagnosis of anxiety disorder and a December 2009 private treatment record indicating that recent psychiatric issues were resolved with Trazodone and Celexa

(b)  Then, with respect to each diagnosed psychiatric disorder(s), the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder had its onset in service or is otherwise clinically related to service.

(c)  If the examiner determines a diagnosed psychiatric disorder did not have onset in service and is not otherwise related to service, then the examiner must state whether it is at least as likely as not that any such disorder was caused or aggravated (worsened beyond natural progress) by a service-connected disability, to include tinnitus.

The term "aggravation" means a chronic increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner is asked to determine a baseline level of severity of the psychiatric disorder prior to aggravation by the service-connected disability.

(d)  If on the other hand, the examiner determines that the Veteran suffers from neuropsychological signs or symptoms that are determined not to be associated with a known clinical psychiatric diagnosis AND which are separate and distinct from his service-connected tinnitus, then the examiner must note this and indicate whether such signs or symptoms constitute an undiagnosed illness as defined by VA regulation.

A complete clearly-stated rationale for the conclusions reached must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale or explanation provided for that conclusion.

2.  Obtain an opinion from a physician to address the claim for service connection for loss of concentration.  The entire claims file, including a copy of this remand, must be made available to the examiner.  The need for a physical examination of the Veteran is left to the examiner's discretion.  The examiner should address the following:

(a)  Identify any current disability manifested by a loss of concentration.  

(b)  Then, with respect to each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder had its onset in service or is otherwise clinically related to service.

(c)  If the examiner determines a diagnosed disorder manifested by a loss of concentration did not have onset in service and is not otherwise related to service, then the examiner must state whether it is at least as likely as not that any such disorder was caused or aggravated (worsened beyond natural progress) by a service-connected disability, to include tinnitus.

The examiner is also asked to address the November 2016 clinical psychologist's opinion that the Veteran's weakness/mild impairment in verbal processing/attention may be related to his service-connected tinnitus.

The examiner is further advised that the term "aggravation" means a chronic increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner is asked to determine a baseline level of severity of the disorder prior to aggravation by the service-connected disability.

(d)  If on the other hand, the examiner determines that the Veteran suffers from neuropsychological signs or symptoms that are determined not to be associated with a known clinical diagnosis AND which are separate and distinct from his service-connected tinnitus and hearing loss, then the examiner must note this and indicate whether such signs or symptoms constitute an undiagnosed illness as defined by VA regulation.

A complete clearly-stated rationale for the conclusions reached must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale or explanation provided for that conclusion.

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim that has been remanded in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


